DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 01/26/2022 in response to the Non-Final Rejection mailed on 11/08/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1, 6-7, 13-14, and 17-19 are pending.
4.	Applicant’s remarks filed on 01/26/2022 in response to the Non-Final Rejection mailed on 11/08/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
5.	The IDS filed on 01/06/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Rejections - 35 USC § 102
6.	The rejection of claims 1, 6-7, 13-14, and 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Botes et al. (US Patent Application 2016/0222420 A1; cited on PTO-892 mailed on 02/01/2021) as evidenced by Cavalheiro et al. (Process Biochemistry, 2009; 07/02/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims and to incorporate 
	Claims 1, 6-7, 13-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botes et al. (US Patent Application 2016/0222420 A1; cited on PTO-892 mailed on 02/01/2021) as evidenced by Cavalheiro et al. (Process Biochemistry, 2009; 07/02/2021), KEGG Enzyme 1.6.1.2, 1.6.1.1, and 7.1.1.1 (KEGG enzyme, retrieved 02/22/2022; examiner cited).
7.	As amended, claims 1 and 6-7 are drawn to a method for increasing yield of 3-hydroxybutyrate in a Cupriavidus or Ralstonia organism, said method comprising perturbing redox balance in an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism by modifying the organism to overexpress an endogenous or to express an exogenous nucleic acid sequence encoding a transhydrogenase enzyme selected from EC 1.6.1.1, EC 1.6.1.2, or EC 7.1.1.1 and/or deleting a dehydrogenase, thereby increasing 3-hydroxybutyrate yield as compared to a Cupriavidus or Ralstonia organism without the modifications.  
	As amended, claims 13-14 and 16-19 are drawn to a method for producing 3-hydroxybutyrate in an organism, said method comprising fermenting a non-naturally occurring organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism and modified to perturb redox balance by modifying the organism to overexpress an endogenous of to express an exogenous nucleic acid sequence encoding a 
8.	With respect to claim 1, Botes et al. teach a method for increasing carbon-based chemical product yield in an organism by attenuating the functioning of an endogenous transhydrogenase in a species of Cupriavidus or Ralstonia coupled to the overexpression of a pyridine nucleotide transhydrogenase, such as UdhA [see Abstract; paragraphs 0004-0006; 0023; 0025-0026; 0144; 0147].  
	Although Botes et al. does not explicitly teach that the organism has diminished polyhydroxybutyrate synthesis and produces 3-hydroxybutyrate, evidentiary reference of Cavalheiro et al. is cited in accordance with MPEP 2131.01 to demonstrate that Cupriavidus produces poly(3-hydroxybutyrate) from 3-hydroxybutyrate naturally [see Abstract; p. 509-510]. Given that Cupriavidus and Ralstonia naturally produce polyhydroxybutyrate and given that Botes teach an organism of identical structure, it is the examiner’s position that this feature would be inherent to the organism of Botes et al.  In other words by attenuating the endogenous transhydrogenase in Botes et al., production of 3-hydroxybutyrate would inherently increase as an intermediate as the reduction of polyhydroxybutyrate decreases.   Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the method of the prior art does not possess the same material structural and functional characteristics of the claimed method). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

	With respect to claim 7, Botes et al. teach the method wherein phosphate, carbon, nitrogen, and/or oxygen are limited [see paragraph 0112].
	With respect to claim 13, Botes et al. teach a method for increasing carbon-based chemical product yield in an organism by attenuating the functioning of an endogenous transhydrogenase in a species of Cupriavidus or Ralstonia coupled to the overpression of a puridine nucleotide transhydrogenase [see Abstract; paragraphs 0004-0006; 0023; 0025-0026; 0144].  Although Botes et al. does not explicitly teach that the organism has diminished polyhydroxybutyrate synthesis and produces 3-hydroxybutyrate, evidentiary reference of Cavalheiro et al. is cited in accordance with MPEP 2131.01 to demonstrate that Cupriavidus produces poly(3-hydroxybutyrate) from 3-hydroxybutyrate naturally [see Abstract; p. 509-510]. Given that Cupriavidus and Ralstonia naturally produce polyhydroxybutyrate and given that Botes teach an organism of identical structure, it is the examiner’s position that this feature would be inherent to the organism of Botes et al.  In other words by attenuating an endogenous transhydrogenase in Botes et al., production of 3-hydroxybutyrate would inherently increase as an intermediate as the reduction of polyhydroxybutyrate decreases.   Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the method of the prior art does not possess the same material structural and functional characteristics of In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 14, Botes et al. teach a method for increasing carbon-based chemical product yield in an organism by attenuating the functioning of a transhydrogenase in a species of Cupriavidus or Ralstonia coupled to the overpression of a puridine nucleotide transhydrogenase [see Abstract; paragraphs 0004-0006; 0023; 0025-0026; 0144].  Although Botes et al. does not explicitly teach that the organism has diminished polyhydroxybutyrate synthesis and produces 3-hydroxybutyrate, evidentiary reference of Cavalheiro et al. is cited in accordance with MPEP 2131.01 to demonstrate that Cupriavidus produces poly(3-hydroxybutyrate) from 3-hydroxybutyrate naturally [see Abstract; p. 509-510]. Given that Cupriavidus and Ralstonia naturally produce polyhydroxybutyrate and given that Botes teach an organism of identical structure, it is the examiner’s position that this feature would be inherent to the organism of Botes et al.  In other words by attenuating the endogenous transhydrogenase in Botes et al., production of 3-hydroxybutyrate would inherently increase as an intermediate as the reduction of polyhydroxybutyrate decreases.   Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the method of the prior art does not possess the same material structural and functional characteristics of the claimed method). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

	With respect to claim 18, Botes et al. teach the method wherein the carbon source is derived from a biological or nonbiological feedstock [see paragraphs 0114-0115].
	With respect to claim 19, Botes et al. teach the method wherein the feedstock fed to the fermentation process comprises a gaseous or liquid stream [see paragraphs 0111-0122].
	Although Botes et al. does not explicitly teach that the exogenous transhydrogenase is selected from EC 1.6.1.1, EC 1.6.1.2, or EC 7.1.1.1, evidentiary references KEGG Enzymes EC 1.6.1.1, EC 1.6.1.2, or EC 7.1.1.1 are cited in accordance with MPEP 2131.01 to demonstrate that pyridine transhydrogenases are classified as EC 1.6.1.1, EC 1.6.1.2, or EC 7.1.1.1 and UdhA in paragraph 0147 is classified as EC 7.1.1.1 [see attached references].
	RESPONSE TO REMARKS:  Beginning on p. 4 of applicant’s remarks, applicants in summary contend that neither Botes nor Cavalheiro expressly or inherently describe the modifications to the Cupriavidus or Ralstonia organism as claimed of a transhydrogenase enzyme selected from EC 1.6.1.1, EC 1.6.1.2, or EC 7.1.1.1.  
	This argument is found to be not persuasive in view of the modified rejection set forth above.
After Final Consideration Program 2.0
9.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by .
Conclusion
10.	Status of the claims:
	Claims 1, 6-7, 13-14, and 17-19 are pending.
	Claims 1, 6-7, 13-14, and 17-19 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656